DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an optical assembly comprising from an object end to an image end: a first convexo-concave meniscus lens; a second convexo-concave meniscus lens; a first convex lens; an aperture stop; a second convex lens; a doublet comprising a first concave lens coupled to a third convex lens; and a fourth convex lens, , does not reasonably provide enablement for an optical assembly wherein the second convex lens comprises a concave object facing surface (Claims 8 and 18) or wherein the first concave lens comprises a convex object facing surface (claims 9 and 19).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The specification (see page 28, lines 15-19), provides for E4 (which equates to the second convex lens) to have “a biconvex, plano-convex or quasi-plano-convex shape.  That is, the object facing surface of lens E4, which is the seventh surface of the optical assembly of Figure 1, has a slightly or nominally convex or planar shape”.  On page 39, lines 21-25, it states E4 as having “a biconvex, plano-convex or quasi-plano-convex shape.  That is, the object facing surface of lens E4, which is the seventh surface of the optical assembly of Figure 8, has a slightly or nominally convex or planar shape”.  The specification fails to support a concave object facing surface for the second convex lens.
With respect to the first concave lens, the specification (see page 28, lines 27-provides for E5 (which equates to the first concave lens) to have “a biconcave shape while the lens E6 has a biconvex shape.  The ninth and tenth surfaces of the optical assembly of Figure 1, or both of the two surfaces of lens E5, have a concave shape”.  On page 40, lines 3-6, it states E5 as having “a biconcave shape while the lens E6 has a biconvex shape.  The ninth and tenth surfaces of the optical assembly of Figure 8, or both of the two surfaces of lens E5, have a concave shape”.  The specification fails to support a convex object facing surface for the first concave lens.

Allowable Subject Matter
Claims 2-7, 10-17, 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical assembly and a digital camera having such an optical assembly, comprising multiple lens elements including an aspheric surface, wherein the optical assembly comprises from object end to image end: a first convexo-concave meniscus lens; a second convexo-concave meniscus lens; a first convex lens; an aperture stop; a second convex lens; a doublet comprising a first concave lens coupled to a third convex lens; and a fourth convex lens, including at least one aspheric surface, the prior art fails to teach such an optical assembly having a field of view exceeding 150 degrees that comprises an inward field curvature of less than 75 microns as claimed in independent claims 1 and 12.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (U.S. Patent Publication 2007/0139787), Kuo et al (U.S. Patent Publication 2016/0202452) and Chen et al (U.S. Patent Publication 2017/0285299) all teach optical lens systems comprising seven lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
10 May 2021